Case 19-12269-KBO   Doc 70-21   Filed 11/12/19   Page 1 of 6




                     EXHIBIT U
                           Case 19-12269-KBO               Doc 70-21   Filed 11/12/19          Page 2 of 6


                                      MTE HOLDINGS LLC AND SUBSIDIARIES
                                        CONSOLIDATED BALANCE SHEETS
                                            JUNE 30, 2019 AND 2018




                                  ASSETS                                    June 30, 2019        June 30, 2018




CURRENT ASSETS:
    Cash and cash equivalents                                              $    23,277,710       $    22,177,998
    Accounts receivable - oil and gas sales                                     11,699,522             5,511,028
    Accounts receivable - joint interest billings                               32,805,915            22,155,270
    Prepaid assets                                                               6,308,480              192,581
    Derivative assets - current                                                  3,105,063                    -
    Other receivables                                                             280,386                     -

             Total current assets                                               77,477,076            50,036,877


OIL & GAS PROPERTIES, Full cost method
     Proved properties                                                          546,863,065          207,817,643
     Unproved properties                                                          1,793,154            1,467,830
     Accumulated depletion, amortization, and impairment                       (134,575,347)         (83,390,435)

             Total oil and gas properties, net                                 414,080,872           125,895,038

OTHER ASSETS:
    Other property and equipment, net                                               225,278              255,425
    Derivative assets - long-term                                                 2,732,556                  -

             Total other assets                                                   2,957,834              255,425

TOTAL ASSETS                                                               $   494,515,782       $   176,187,340
                          Case 19-12269-KBO           Doc 70-21   Filed 11/12/19          Page 3 of 6


                                     MTE HOLDINGS LLC AND SUBSIDIARIES
                                       CONSOLIDATED BALANCE SHEETS
                                           JUNE 30, 2019 AND 2018




          LIABILITIES AND MEMBERS' (DEFICIT) EQUITY                    June 30, 2019        June 30, 2018

CURRENT LIABILITIES:
    Accounts payable - trade                                          $   121,990,511       $    53,003,043
    Accounts payable - revenue distributions                               30,832,582            24,262,893
    Accounts payable - related party                                               -              1,981,484
    Accrued interest payable                                                       -              3,576,612
    Asset retirement obligation - current                                     473,025               191,774
    Derivative liabilities - current                                               -               408,037
    Notes payable - current                                                    45,919                44,952

            Total current liabilities                                     153,342,037            83,468,795

LONG-TERM LIABILITIES
    Asset retirement obligation                                               465,182               510,883
    Derivative liabilities - long-term                                            -                 134,786
    Notes payable - non-current, net                                      449,080,508           149,136,564

            Total long-term liabilities                                   449,545,690           149,782,233

TOTAL LIABILITIES                                                         602,887,727           233,251,028

MEMBERS' DEFICIT                                                          (108,371,945)                  -

TOTAL LIABILITIES AND MEMBERS' DEFICIT                                $   494,515,782       $   233,251,028
                            Case 19-12269-KBO               Doc 70-21           Filed 11/12/19        Page 4 of 6


                                              MTE HOLDINGS LLC AND SUBSIDIARIES
                                           CONSOLIDATED STATEMENTS OF OPERATIONS
                                  FOR THE ONE MONTH AND PERIOD ENDED JUNE 30, 2019 AND 2018



                                                                      FOR THE MONTH ENDED                  FOR THE PERIOD ENDED

                                                               June 30, 2019        June 30, 2018     June 30, 2019      June 30, 2018

REVENUES:
     Oil and gas sales                                        $      13,846,746    $     5,744,673    $    75,306,697    $   38,181,064
      Salt water disposal                                                 2,208             7,033              22,255            41,048
      Lease operating overhead revenue                                  116,197            54,484             840,173           238,320
      Unrealized gains (losses) on derivative instruments             3,504,314                -           (2,328,148)              -
      Realized gains (losses) on derivative instruments                 277,914          (220,504)            903,240        (1,239,131)


             Total revenues                                          17,747,379          5,585,686         74,744,217        37,221,301


OPERATING EXPENSES:
      Lease operating expense                                         3,823,586          1,762,962         18,711,051        10,067,587
      Production tax expense                                            664,176           295,956           3,790,726         2,009,465
      General and administrative                                        501,582           193,567           1,801,856         1,217,176
      Depreciation, depletion, and amortization                       7,301,638          1,080,742         34,106,934         6,093,872
      Accretion expense                                                  33,221            27,962              79,147            53,081
      Debt facility fee                                                 331,250                -            2,584,061               -


             Total expenses                                       12,655,453.00          3,361,189          61,073,775        19,441,181


             Operating Income                                         5,091,926          2,224,497         13,670,442        17,780,120


OTHER INCOME (EXPENSE):
     Loss on disposal of assets                                             -               (6,182)               -              (6,182)
      Interest expense                                               (4,830,529)        (1,588,734)       (25,516,351)       (9,829,961)


             Total other income (expense), net                       (4,830,529)       (1,594,916)        (25,516,351)       (9,836,143)


NET INCOME (LOSS)                                             $         261,397    $      629,581     $   (11,845,909)   $    7,943,977
                     Case 19-12269-KBO   Doc 70-21   Filed 11/12/19   Page 5 of 6


                              MTE HOLDINGS LLC AND SUBSIDIARIES
                    CONSOLIDATED STATEMENTS OF CHANGES IN MEMBERS' DEFICIT
                              FOR THE PERIOD ENDED JUNE 30, 2019



BALANCE, December 31, 2018                                                   $       (96,526,036)


     Net loss                                                                        (11,845,909)


BALANCE, June 30, 2019                                                       $      (108,371,945)
                                    Case 19-12269-KBO                   Doc 70-21    Filed 11/12/19            Page 6 of 6
                                                      MTE HOLDINGS LLC AND SUBSIDIARIES
                                                   CONSOLIDATED STATEMENTS OF CASH FLOWS
                                          FOR THE ONE MONTH AND PERIOD ENDED JUNE 30, 2019 AND 2018

                                                                                     FOR THE MONTH ENDED                    FOR THE PERIOD ENDED
                                                                                June 30, 2019      June 30, 2018      June 30, 2019       June 30, 2018


CASH FLOWS FROM OPERATING ACTIVITIES
      Net income (loss)                                                         $      261,397     $      629,581     $    (11,845,909)   $    7,943,977
      Adjustments to reconcile net income (loss) to
      operating cash flows
            Depreciation, depletion and amortization                                 7,301,638          1,080,742          34,106,934          6,093,872
            Amortization of deferred financing costs                                    63,465             (60,994)           299,964           (367,995)
            Accretion expense                                                           33,221             27,962              79,147             53,081
            Unrealized (gains) losses on derivative instruments                      (3,504,314)               -             2,328,148                -
            Loss on disposal of assets                                                      -                  -                   -                6,182
      Changes in assets and liabilities
            Accounts receivable - oil and gas sales                                 (10,609,129)        2,168,021           (2,767,313)        (3,130,133)
            Accounts receivable - joint interest billings                            5,594,387          (6,191,853)        36,811,372          (7,880,955)
            Other receivables                                                         (280,386)                -             1,296,614                -
            Prepaid assets                                                           (2,901,098)            (1,741)         (6,075,504)           (31,660)
            Accounts payable - trade                                                34,029,506          4,711,259          (37,616,471)       35,646,942
            Accounts payable - revenue distributions                                 8,756,473          4,856,882            7,874,779        22,693,593
            Accounts payable - related party                                                -           1,437,624             (964,170)          722,751
            Accrued interest payable                                                 (8,636,420)        1,222,788             (152,404)        1,112,481


                  Net cash provided by operating activities                         30,108,740          9,880,271          23,375,187         62,862,136


CASH FLOWS FROM INVESTING ACTIVITIES
      Capital expenditures for oil and gas properties                               (31,168,280)       (12,826,627)       (163,787,615)       (72,722,832)
      Capital expenditures for other property and equipment                               4,163            37,920              13,593           (129,064)


                  Net cash used in investing activities                             (31,164,117)       (12,788,707)       (163,774,022)       (72,851,896)



CASH FLOWS FROM FINANCING ACTIVITIES
      Member contributions                                                                  -           (1,981,484)                -                  -
      Member distributions                                                                  -                  -                   -             705,576
      Proceeds from notes payable                                                      472,695            411,351         135,113,720         22,972,473
      Repayments of notes payable                                                        (3,727)            (2,677)             (3,727)            (2,677)


                  Net cash provided by (used in) financing activities                  468,968          (1,572,810)       135,109,993         23,675,372


                  Net increase (decrease) in cash and
                  cash equivalents                                                    (586,409)         (4,481,246)         (5,288,842)       13,685,612


CASH AND CASH EQUIVALENTS, beginning of period                                      23,864,119         26,659,244          28,566,552          8,492,386


CASH AND CASH EQUIVALENTS, end of period                                        $   23,277,710     $   22,177,998     $    23,277,710     $   22,177,998
